USCA4 Appeal: 18-4704     Doc: 35-2          Filed: 04/18/2019   Pg: 1 of 1




                                                                       FILED: April 18, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 18-4704
                                        (7:17-cr-00015-H-1)
                                       ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        DAVIN LAMONT SMITH

                      Defendant - Appellant

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the defendant's sentence is

        vacated. This case is remanded to the district court for further proceedings

        consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                 /s/ PATRICIA S. CONNOR, CLERK




                 Case 7:17-cr-00015-H Document 121 Filed 04/19/19 Page 1 of 1
